DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on April 28, 2021 are entered in the file. Currently, claims 4 and 10 are cancelled; claims 5, 11, 12 and 18 are amended; claims 14-21 are withdrawn; claims 22-24 are new; resulting in claims 1-3, 5-9,11-13 and 22-24 pending for examination.

Election/Restrictions
Newly submitted claims 23 and 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 23 and 24 are method claim that depend from withdrawn independent method claims 14 and 18 respectively. As stated in the Final Rejection mailed 06/19/2018: 
The inventions have acquired a separate status in the art in view of their different classification and recognized divergent subject matter. Claims 1-9, 11-13 are classified in G09F 3/0292 and are directed to a universal security label. Previously withdrawn claims 14-17 and newly added claim 23 are directed to a method of making a universal security label and are classified in B32B 7/00. 
The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search queries). 
The prior art applicable to one invention would not likely be applicable to another invention.
The inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C 112, first paragraph. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, the newly added limitation stating that “wherein adhere comprises removably adhere” is new matter that is not supported by the specification as originally filed. The specification does not teach or disclose that the adhesive is removably adhered as presently claimed. The Applicant points to paragraphs [0012] and [0013] as well as Figure 5B for support for this amendment, however, Figure 5B shows the claimed security label after attempted removal. The concept of the claimed invention that has been described in the specification and in the arguments of record have been to a security label wherein when the label is wrapped around an object and at least a portion of the label is overlapped with itself, attempted removal of the label from itself results in a tamper evident security feature with the label being activated and visible. In paragraph [0013] of the specification specifically discusses this feature, stating that attempted removal of the label provides an indication of its removal. Nowhere in the specification does it state that the adhesive is removably adhered, in fact, it appears that a removable adhesive would be counter to the concept of the claimed invention. If the adhesive were a removable adhesive, it is not abundantly clear 
Regarding claim 22, the phrase “comprise an integrated whole” is new matter that is not supported by the specification as originally filed. The specification does not discuss or disclose a label with an “integrated whole” nor is it entirely clear what is meant by this phrase. The word integral is only used with respect to the camera of the electronic device and not with respect to the tamper evident feature of the security label. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the entire claim is indefinite when read in light of independent claim 1. Dependent claim 5 has been amended to clarify that multiple security labels are being claimed wherein the adhesive base of one security label is adhered to a top surface of a second security label. Independent claim 1, however, is 
Claim 5 is reciting an entirely different embodiment, wherein there are multiple labels attached to one another and the adhesive base of one security label is adhered to the top surface of another/second security label. It is not clear how a singular security label can be claimed to be capable of adhering to itself and to a separate security label such that the limitations of both claim 5 and claim 1 are met. 
As the scope of the claimed invention of claim 5 is not clear, the metes and bounds of the claim are unable to be determined and prior art is unable to be applied. 
Regarding claim 12, 
Regarding claim 22, the limitation reciting “wherein if the portion is adhered to and then removed from the top surface of the another portion the plurality of layers, top surface, and adhesive base of the portion comprise and integrated whole with the tamper-evident feature visible through the top surface” is indefinite. It appears that this limitation is reciting the intended use and process of using the claimed security label, and will be treated as such for examining purposes. It is not clear what is meant by “comprise an integrated whole with the tamper-evident feature visible through the top surface”, specifically what “comprise and integrated whole” means with respect to the claimed security label. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 9, 11, 12, 13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermony et al. (US 2007/0071968).
Regarding claims 1 and 11, Hermony et al. teaches a tamper evident tape (security label/label body) that provides an indication which shows that the tape has been detached from the surface of the object to which it is applied, the tamper evident tape is comprised of a first film (6) having a first surface and a second surface, a second film (2) having a first surface (top surface) and a second surface, an adhesive layer (7) on the first surface of the first film and a failure layer comprising a second adhesive layer (5), a colored ink layer (4) and a patterned primer layer (3) sandwiched between the first film (6) and the second film (2) (i.e. plurality of layers) (Figure 1, 2, [0010, 0015-0033]). The first surface of the first film (6) is the inner surface that is applied to the intended object and is coated with an adhesive layer (7) that binds the tape to the intended object (Figure 1, [0018]). The second surface of the first film (6) is coated with a second adhesive (5) and a colored ink layer (4), and the second film (2) having a first surface and a second surface, the first surface is coated with a patterned primer layer (3) and faces the colored ink layer(4) such in the areas where the primer layer is applied the ink adheres to the first surface of the second film (2) and in the areas where there is no primer, the colored ink (4) adheres to the second adhesive layer of the first film stronger than it adheres to the second film (Figure 1, [0018-0025]). When in use, the adhering force of the first film to the surface of the intended object is greater than the adhering force between the first and second film, ensuring that when an attempt to remove the tamper evident film is made, the second film will peel off by separating from the first film and the first film will remain adhered to the surface of the intended objection 
Hermony et al. further teaches that the types of films can be used in the tamper-evident tape are matte or clear plastic such as polyester, polypropylene, polyethylene, polyvinyl chloride, unplasticized PVC, polyamides or other suitable plastics, nonwovens and papers, a preferred embodiment of the tamper evident tape utilizes a filter paper film for the first film and an oriented polypropylene or polyester for the second film ([0028]). As shown in Figure 2 and described throughout the reference, the tamper evident feature is visible through the top surface and along the entire length of the tamper evident film, the tamper evident film has opposing ends (Figure 1, 2, [0010, 0015-0033]). 
Hermony et al. teaches that the tamper evident tape can be used in any type of packaging and other known applications of adhesive tape, wherein its primary advantage is embedded in the tapes ability to maintain a seal even after attempt to peel the tape has been made and the tamper indication exposed ([0033]). 
The limitations “A universal, electronic device”, “the electronic device comprising an integral camera lens on a side thereof”, “the length configured and sufficient to wrap and adhere the adhesive base of the label body from the end, completely around a portion of the electronic device, cover the camera lens, and adhere the adhesive base of a portion of the label body in overlapping engagement with the top surface of another portion of the label body”, and “the tamper-evident feature visible through the top surface of the portion of the label body if the portion is adhered to and then removed from the top surface of the another portion” all recite the intended use of the security label, and have been considered, but are not given patentable weight as structural limitations of the invention. See §2173.05(g) of the MPEP. The claims themselves are directed to a security label that is capable of being used with a universal electronic device, and therefore, features directed to the structure of the electronic device or the use of the security label with an electronic device are not structural features of the security label. 
Additionally, the limitations recite a method of using the security label, and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Hermony et al. discloses a security label structure having a tamper-
Regarding claims 8, 9 and 13, these dependent claims further limit the intended use of the claimed invention by further limiting the type of electronic device recited in lines 1 and 2 of claim 1 that the security label is used on. While these limitations have been considered, they not given patentable weight as a structural limitation of the invention, which is directed to a security label and not an electronic device.
Regarding claim 12, as stated in the rejections under 35 USC § 112b, or 112 second paragraph above, it is not clear what is meant by “wherein adhere comprises removably adhere”. 
As stated in the rejection of claim 1 above, Hermony et al. teaches when in use, the adhering force of the first film to the surface of the intended object is greater than the adhering force between the first and second film, ensuring that when an attempt to remove the tamper evident film is made, the second film will peel off by separating from the first film and the first film will remain adhered to the surface of the intended objection (Figure 1, 2, [0018-0025]). Additionally, the adhering forces of the primer layer of the one film to the ink is greater than the adhering force of the ink to the other film, such that upon attempted removal, the ink layer remains adhered to the adhesive on the second surface of one film in the areas where no primer is present, and in the areas where the primer was applied to the first surface of the second film, the ink adheres to the second film and the first film has no ink in those areas ([0018-0025]). The pattern in which the primer is applied to the second film is the pattern that is exposed when the film is 
Therefore, the tamper-evident tape taught by Hermony et al. meets the limitation “wherein adhere comprises removably adhere” until further clarification is provided by the Applicant. 
Regarding claim 22, the limitation “wherein if the portion is adhered to and then removed from the top surface of the another portion the plurality of layers, top surface, and adhesive base of the portion comprise an integrated whole with the tamper evident feature visible through the top surface” is a use limitations and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Hermony et al. teaches the structure of the claimed invention as described in the rejection of claim 1 above. Since Hermony et al. teaches the same materials and structure as disclosed by the Applicant, then it would be capable of performing in the manner claimed.
With regard to functional language or intended use limitations, the Applicant may resolve the ambiguities of a functional limitation in a number of ways, such as  using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples .

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hermony et al. (US 2007/0071968).
Regarding claims 2 , 3, 6 and 7, Hermony et al. teaches all the limitations of claim 1 above, and while the reference teaches that the tamper evident tape can be used in any type of packaging and other known applications of adhesive tape, wherein its primary advantage is embedded in the tapes ability to maintain a seal even after attempt to peel the tape has been made and the tamper indication exposed ([0033]), it does not expressly teach the specific values or ranges for the length and width for the tamper evident tape such as those recited by dependent claims 2 and 3 of the instant application, such a modification would have been obvious to one of ordinary skill in the art. 
In section 2144.04 (IV)(A) of the MPEP, it states that “where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. 
As previously stated, the tamper evident tape taught Hermony et al. can be used in any known application of adhesive tape, therefore, it would have been obvious to one of ordinary skill in the art to modify the width and length of the label to be any value based on the object to which the tamper evident tape will be applied, and which would fall within the ranges recited by claims 2 and 3. Furthermore, it would have been . 


Claims 1, 2, 3, 6, 7, 8, 9, 11, 12, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hermony et al. (US 2007/0071968).
Regarding claims 1 and 11, Hermony et al. teaches a tamper evident tape (security label/label body) that provides an indication which shows that the tape has been detached from the surface of the object to which it is applied, the tamper evident film is comprised of a first film (6) having a first surface and a second surface, a second film (2) having a first surface (top surface) and a second surface, an adhesive layer (7) on the first surface of the first film and a failure layer comprising a second adhesive layer (5), a colored ink layer (4) and a patterned primer layer (3) (plurality of layers) sandwiched between the first film (6) and the second film (2) (Figure 1, 2, [0010, 0015-0033]). The first surface of the first film (6) is the inner surface that is applied to the intended object and is coated with an adhesive layer (7) that binds the tape to the intended object (Figure 1, [0018]). The second surface of the first film (6) is coated with a second adhesive (5) and a colored ink layer (4), and the second film (2) having a first surface and a second surface, the first surface is coated with a patterned primer layer (3) and faces the colored ink layer(4) such in the areas where the primer layer is applied the ink adheres to the first surface of the second film (2) and in the areas where there is no primer, the colored ink (4) adheres to the second adhesive layer of the first film 
Hermony et al. further teaches that the types of films can be used in the tamper-evident tape are matte or clear plastic such as polyester, polypropylene, polyethylene, polyvinyl chloride, unplasticized PVC, polyamides or other suitable plastics, nonwovens and papers, a preferred embodiment of the tamper evident tape utilizes a filter paper film for the first film and an oriented polypropylene or polyester for the second film ([0028]). As shown in Figure 2 and described throughout the reference, the tamper evident feature is visible through the top surface and along the entire length of the tamper evident film, the tamper evident film has opposing ends (Figure 1, 2, [0010, 0015-0033]). 

In the alternative, if the limitations reciting “the length configured and sufficient to wrap and adhere the adhesive base of the label body from the end…and adhere the adhesive base of a portion of the label body in overlapping engagement with the top surface of another portion of the label body” and “the tamper-evident feature visible through the top surface of the portion of the label body if the portion is adhered to and then removed from the top surface of the another portion” are not found to be intended use, then such features would have been obvious to one of ordinary skill in the art in view of the teachings of Hermony et al.
Hermony et al. teaches that the tamper evident tape can be used in any type of packaging and other known applications of adhesive tape, wherein its primary advantage is embedded in the tapes ability to maintain a seal even after attempt to peel the tape has been made and the tamper indication exposed ([0033]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the tamper evident tape taught by Hermony et al. on any object with a desired to provide an indication of tampering. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the length of the tamper evident tape to be any desired length based upon the size of the object and the amount of coverage needed.  
Additionally, Hermony et al. teaches that the adhering force of the first film to the surface to which its applied is greater than the adhering force between the first and second film, therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that this would hold true no matter what 
The limitation “A universal, electronic device”, “the electronic device comprising an integral camera lens on a side thereof” and “the length configured and sufficient to wrap and adhere the adhesive base of the label body from the end, completely around a portion of the electronic device, cover the camera lens” all recite the intended use of the security label, and have been considered, but are not given patentable weight as structural limitations of the invention. See §2173.05(g) of the MPEP. The claims themselves are directed to a security label that is capable of being used with a universal electronic device, and therefore, features directed to the structure of the electronic device or the use of the security label with an electronic device are not structural features of the security label. 
Additionally, the limitations recite a method of using the security label, and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Hermony et al. discloses a security label structure having a tamper-evident feature, which are the same as the structure features of the security label recited by the instant claims.
Regarding claims 2, 3, 6 and 7, Hermony et al. teaches all the limitations of claim 1 above, and while the reference teaches that the tamper evident tape can be used in any type of packaging and other known applications of adhesive tape, wherein its primary advantage is embedded in the tapes ability to maintain a seal even after attempt to peel the tape has been made and the tamper indication exposed ([0033]), it does not expressly teach the specific values or ranges for the length and width for the tamper evident tape such as those recited by dependent claims 2 and 3 of the instant application, such a modification would have been obvious to one of ordinary skill in the art. 
In section 2144.04 (IV)(A) of the MPEP, it states that “where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. 
As previously stated, the tamper evident tape taught Hermony et al. can be used in any known application of adhesive tape, therefore, it would have been obvious to one of ordinary skill in the art to modify the width and length of the label to be any value based on the object to which the tamper evident tape will be applied, and which would fall within the ranges recited by claims 2 and 3. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the length of the tamper evident tape taught by Hermony et al. to be any length based upon the object to which it will be applied and the desired use. 
Regarding claims 8, 9 and 13, these dependent claims further limit the intended use of the claimed invention by further limiting the type of electronic device recited in 
Regarding claim 12, as stated in the rejections under 35 USC § 112b, or 112 second paragraph above, it is not clear what is meant by “wherein adhere comprises removably adhere”. 
As stated in the rejection of claim 1 above, Hermony et al. teaches when in use, the adhering force of the first film to the surface of the intended object is greater than the adhering force between the first and second film, ensuring that when an attempt to remove the tamper evident film is made, the second film will peel off by separating from the first film and the first film will remain adhered to the surface of the intended objection (Figure 1, 2, [0018-0025]). Additionally, the adhering forces of the primer layer of the one film to the ink is greater than the adhering force of the ink to the other film, such that upon attempted removal, the ink layer remains adhered to the adhesive on the second surface of one film in the areas where no primer is present, and in the areas where the primer was applied to the first surface of the second film, the ink adheres to the second film and the first film has no ink in those areas ([0018-0025]). The pattern in which the primer is applied to the second film is the pattern that is exposed when the film is separated due to attempted removal of the tamper evident tape, and the primer pattern can be in the form of a symbol, wording or a combination of both ([0018-0026]).
Therefore, the tamper-evident tape taught by Hermony et al. meets the limitation “wherein adhere comprises removably adhere” until further clarification is provided by the Applicant. 
Regarding claim 22, the limitation “wherein if the portion is adhered to and then removed from the top surface of the another portion the plurality of layers, top surface, and adhesive base of the portion comprise an integrated whole with the tamper evident feature visible through the top surface” is a use limitations and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Hermony et al. teaches the structure of the claimed invention as described in the rejection of claim 1 above. Since Hermony et al. teaches the same materials and structure as disclosed by the Applicant, then it would be capable of performing in the manner claimed.
With regard to functional language or intended use limitations, the Applicant may resolve the ambiguities of a functional limitation in a number of ways, such as  using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples that do not; demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or amend the claims to recite the particular structure that accomplishes the function (see MPEP 2173.05(g)).

Response to Arguments
Response-Claim Rejections - 35 USC § 112
In light of the Applicants amendments to dependent claim 5 in the response filed April 28, 2021, the previous indefiniteness rejection is overcome, however the amendments resulted in a new indefinite issue raised in the rejection above. 
Amended claim 12 and newly added claim 22 are also rejected under 35 USC § 112, second paragraph in the above office action. 

Response-Claim Rejections - 35 USC § 102 and 103
Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive.

With respect to the rejections under 35 USC § 102, the Applicant argues on pages 9-10 that Hermony et al. teaches a different structure than that of the claimed invention because the reference teaches the use of a release liner or a release layer, and therefore operates differently than the claimed invention. The Applicant argues that the release layer is a required element that would prevent the tamper evident tape from performing in the manner required by the claims of the instant application, stating that the tamper evident tape of Hermony et al. would not satisfy the limitation “the tamper-evident feature visible through the top surface of the portion of the label body if the portion is adhered to an then removed from the top surface of another portion”. These arguments are not persuasive. 
It is noted that independent claim 1 of the instant invention uses the open-ended transitional term “comprising” which does not exclude additional, unrecited elements or method steps. In paragraph [0022] of Hermony et al. cited by the Applicant, the reference discloses that the outer surface of the tamper evident tape is coated with a release layer or provided with a release liner so when the tape is in the form of a roll, the first adhesive layer does not adhere to the outer surface, so that the tape can unwind easily without activating the tamper evident feature, and the release liner is easily peeled away when applying the tape to the intended object. The release layer or release liner is not part of the tamper evident tape taught by Hermony et al. when it is being used, but is rather in place prior to use, when the tape is in the form of a roll. 

The Applicant argues on pages 10 and 11-12 that Hermony et al. does not teach that the tape is removable, as Hermony et al. teaches that the tape is able to maintain the seal of the package even after attempts are made to remove the tape. The Applicant argues that this is in contrast to the claimed invention which is to a label that covers the camera lens of electronic devices comprising cameras when security is required and then is removed when security is no longer required. This argument is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the label is removable when security is no longer required) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).There is no recitation in either the claims 

The Applicant argues on page 10-11 that the tamper evident feature of Hermony et al. is structurally different than that of the claimed invention, wherein the label of the claimed invention comprises and “integral whole even when the tamper-evident feature is activated”. This argument is not persuasive.
As stated in the office action above, it is not clear what is meant by “integral whole” with respect to the claimed security label and the specification does not provide and further clarification. The Applicant argues that Hermony et al. teaches that the tamper-evident label separates into two films which is different from that of the claimed invention, however, independent claim 1 does not required that the label does not separate into sections. Independent claim 1 requires that a tamper-evident feature is formed within the layers and is visible through the top surface along the length of the label body, and as described in the rejection above, Hermony et al. teaches those structural features. 

The Applicant argues on page 12-13 and 14-15 that the various recitations of intended use identified by the Examiner in the rejection of independent claim 1 above recite structural features of the claimed invention that must be given patentable weight. The Applicant argues that the “length” must be “configured and sufficient to wrap and adhere the adhesive base of the label body from the end, completely around a portion of the electronic device, cover the camera lens and adhere the adhesive base of a 
As stated above, the claims themselves are directed to a security label that is capable of being used with a universal electronic device, and therefore, features directed to the structure of the electronic device or the use of the security label with an electronic device are not structural features of the security label. 
The limitations additionally recite a method of using the security label, and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  As stated above, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Hermony et al. discloses a security label structure having a tamper-

With respect to the rejections under 35 USC § 103, the applicant  argues that Hermony et al. does not teach the use of the tamper-evident label on an electronic device made on pages 16-17, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As stated in the above rejections, Hermony et al. teaches the same structure as the claimed security label and is therefore capable of performing in the manner claimed. 

The Applicant argues on pages 19 and 21-22 that the reference does not teach or suggest a security label with a structure, particularly a length, configured and sufficient to wrap completely around a portion of an electronic device, cover a camera lens and adhere an overlapping end of the label body to the top surface of another portion of the label body, and a width that is configured and sufficient to cover a camera lens at the same time. These arguments are not persuasive. 
It is noted that the features upon which applicant relies (i.e., a width that is configured and sufficient to cover a camera lens at the same time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Furthermore, Hermony et al. teaches that the tamper evident tape can be used in any type of packaging and other known applications of adhesive tape, wherein its primary advantage is embedded in the tapes ability to maintain a seal even after attempt to peel the tape has been made and the tamper indication exposed ([0033]). It is maintained that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the tamper evident tape taught by Hermony et al. on any object with a desired to provide an indication of tampering. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the length of the tamper evident tape to be any desired length based upon the size of the object and the amount of coverage needed. Hermony et al. teaches that the adhering force of the first film to the surface to which its applied is greater than the adhering force between the first and second film, therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that this would hold true no matter what type of application the tamper evident tape taught by Hermony et al. is used for, as the reference teaches that the tamper evident tape can be used in other known applications of adhesive tapes ([0033]). 


The Applicant argues on pages 20-21 that the length of the label is important because the coefficient of friction of the glass surface of electronic displays is so low that the adherence of a label adhesive does not always activate the tamper-evident feature when the label is removed from the glass surface, so the label has to have a length that is sufficient to wrap around the electronic device and overlap with itself. This argument is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., low coefficient of friction of the glass of electronic devices) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785